Exhibit 10.3
APOLLO GROUP, INC.
AMENDED AND RESTATED
LONG TERM INCENTIVE PLAN
PLAN AMENDMENT
     The Apollo Group, Inc. Long Term Incentive Plan, as amended and restated
(the “Plan”), is hereby further amended, effective June 25, 2009, as follows:
          1. New Section 5.4 is hereby added to Article 5 of the Plan to read as
follows:
               5.4 TRANSFER OF SHARE RESERVE. Notwithstanding any other
provision to the contrary in this Article 5, no further Awards shall be made
under the Plan after June 24, 2009, and the remaining unallocated share reserve
of 975,481 Shares (as adjusted pursuant to the provisions of Section 15 to
reflect all splits of the Class A common stock effected through such date) shall
be transferred to the Company’s Amended and Restated 2000 Stock Incentive Plan
(the “2SIP”), effective June 25, 2009, and shall accordingly increase the number
of shares of the Company’s Class A common stock that may be issued under the
2SIP from and after that date. Such transfer shall, however, be subject to the
approval of the holders of the Company’s outstanding voting stock, and none of
the Shares available for transfer to the 2SIP in accordance with this
Section 5.4 shall in fact be so transferred until such stockholder approval is
obtained.
          2. Except as modified by this Plan Amendment, all the terms and
provisions of the Plan shall continue in full force and effect.
     IN WITNESS WHEREOF, APOLLO GROUP, INC. has caused this Plan Amendment to be
executed on its behalf by its duly-authorized officers on this 25 day of
June 2009.

            APOLLO GROUP, INC.
      By:   /s/ Joseph L. D’Amico         TITLE: President & Chief Operating
Officer             

